Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-23-2001

In Re Nwanze
Precedential or Non-Precedential:

Docket 00-1459




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"In Re Nwanze" (2001). 2001 Decisions. Paper 59.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/59


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 23, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-1459

*IN RE: AUSTEN O. NWANZE,

       Petitioner

*(Amended in accordance with Clerk's Or der
dated 12/18/00 pursuant to Rule 21(a)(2)(A))

On Petition for a Writ of Mandamus
Directed to the United States District Court
for the Western District of Pennsylvania
(Related to D.C. Civ. No. 98-00025E)

Argued February 15, 2001

BEFORE: MANSMANN, AMBRO, and GREENBERG,
Circuit Judges

ORDER AMENDING OPINION

It is ordered that the slip opinion in the above case filed
on March 13, 2001, be amended as follows:

       (1) In the second line of the incomplete paragraph at
       the bottom of page 10 delete the word "cir cumstance"
       and insert "circumstances" in its place;

       (2) Delete the sentence reading "The parties shall bear
       their own costs in this matter" at the end of the last
       complete paragraph on page 11 which is immediately
       prior to the CONCLUSION but insert the same
       sentence at the end of the CONCLUSION so that the
       CONCLUSION shall read as follows:
        For the foregoing reasons the petition for a writ of
       mandamus will be denied. The parties shall bear
       their own costs in this matter.

       By the Court,

       /s/ Morton I. Greenberg Circuit Judge

DATED: March 23, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2